DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 13 January 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “form” in line 2 and should read -- from --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischler (U.S. Patent Application Publication 2013/0187178).
Referring to Claim 1, Tischler teaches in Fig. 10A-11 for example a wafer-level method for manufacturing a uniform layer of material, the method comprising: assembling a wafer assembly, the wafer assembly including a chuck (1030; mold, par. 139; vacuum chuck and/or an electrostatic chuck, par. 21), a tool wafer (410), and a module wafer wherein the module wafer includes a plurality of optoelectronic modules (210); injecting a formable material (420) into the wafer assembly, such that one or more surfaces of the plurality of optoelectronic module (210) are coated with a formable material layer (420; curable phosphor; par. 12 and 139); ejecting excess formable material from the wafer assembly (via holes 1100; par. 142); and hardening the formable material layer (curing; par. 141).
Referring to Claim 2, Tischler further teaches wherein the wafer assembly includes a plurality of a plurality of quick-release protrusions or a quick-release substrate (par. 140; patterned mold release material).

Referring to Claim 6, Tischler further teaches wherein ejecting excess formable material from the wafer assembly includes applying a vacuum to the wafer assembly (par. 139, 142).
Referring to Claim 9, Tischler further teaches wherein ejecting excess formable material form the wafer assembly includes applying a vacuum to the wafer assembly (par. 139, 142).
Referring to Claim 10, Tischler further teaches wherein hardening the formable material layer includes hardening the formable material with radiation (par. 21, 116).
Referring to Claim 13, Tischler further teaches wherein hardening the formable material layer includes hardening the formable material with radiation (par. 21, 116).
Referring to Claim 14, Tischler further teaches wherein hardening the formable material layer includes hardening the formable material with radiation (par. 21, 116).

Allowable Subject Matter
Claims 4, 5, 7, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein injecting a formable material into the wafer assembly further includes rotating the wafer assembly in combination with all of the limitations of Claims 1, 2 and 5.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein ejecting excess formable material from the wafer assembly includes rotating the wafer assembly in combination with all of the limitations of Claims 1, 2 and 7.  Claim 11 includes the limitations of claim 7.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein ejecting excess formable material from the wafer assembly includes applying a pressurized gas to the wafer assembly in combination with all of the limitations of Claim 1, 2 and 8.  Claim 12 includes the limitations of claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896